

116 S4485 IS: To modify the definition of critical technologies for purposes of reviews by the Committee on Foreign Investment in the United States.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4485IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Tillis (for himself, Mr. Cornyn, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo modify the definition of critical technologies for purposes of reviews by the Committee on Foreign Investment in the United States.1.Definition of critical technologies for purposes of reviews by the Committee on Foreign Investment in the United StatesSection 721(a)(6)(A)(vi) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(6)(A)(vi)) is amended—(1)by striking technologies controlled and inserting the following: “technologies—(I)controlled;(2)by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(II)identified by the chairperson and one other member of the Committee as essential to the national security of the United States..